Citation Nr: 0333364	
Decision Date: 11/28/03    Archive Date: 12/10/03

DOCKET NO.  98-12 443A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death. 

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) pursuant to the provisions of 38 U.S.C.A. § 1318.

3.  Entitlement to Dependents' Educational Assistance (DEA) 
benefits under Chapter 35, Title 38, United States Code. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from September 1973 to May 
1977 and from September 1979 to July 1986.  He died in 
September 1997.  The appellant is the veteran's surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, wherein the RO denied the appellant's 
claims of entitlement to service connection for the cause of 
the veteran's death, entitlement to DIC pursuant to the 
provisions of 38 U.S.C.A. § 1318 and entitlement to 
Dependents' Educational Assistance (DEA) benefits under 
Chapter 35, Title 38, United States Code.  In a decision, 
dated August 23, 2002, the Board denied the claims of 
entitlement to service connection for the cause of the 
veteran's death and entitlement to DEA benefits under Chapter 
35, Title 38, United States Code.  The appellant brought a 
timely appeal to the United States Court of Appeals for 
Veterans Claims (CAVC).  In an Order dated April 2, 2003, the 
CAVC vacated the Board's August 2002 decision as to the 
aforementioned issues and remanded the matters to the Board 
for further action in compliance with the CAVC's order and a 
March 2003 Joint Motion for Partial Remand.  A copy of the 
Court's decision has been incorporated into the veteran's 
claims folder.  

In the August 2002 decision, the Board deferred review of the 
issue regarding entitlement to DIC under 38 U.S.C.A. § 1318 
pending review of applicable regulations by the United States 
Court of Appeals for the Federal Circuit.  The stay on 
adjudication of such claims has since been lifted, and the 
issue is now ready for appellate review. 


REMAND

The Court's Order and Joint Motion for Partial Remand direct 
the Board to provide the appellant with notice of the 
allocation of the burdens of obtaining evidence necessary to 
substantiate her claims in accordance with the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C.A §§ 5102, 5103, 
5103A, 5107 (West 2002)) and Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 5107 
(West 2002)) became law.  This law redefined the obligations 
of VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, 
including which evidence, if any, the veteran is expected to 
obtain and submit, and which evidence will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

It is unclear, at this time, whether the VCAA applies to the 
instant claims because they were filed before enactment of 
the law.  See Kuzma v. Principi, No. 03-7032 (Fed. Cir., 
August 25, 2003).  However, the factual scenario in Kuzma, as 
well as in the prior Federal Circuit cases of Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002), and Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002) cited therein, was 
that proceedings were complete before VA when the VCAA was 
enacted.  Clearly, that is not the case here.  Furthermore, 
there is contrary legal precedent, see VAOPGCPREC 11-00, 
which holds the VCAA applies retroactively to claims pending 
on the date the law was enacted, such as these claims.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

Accordingly, the case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decisions in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003) and Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002), 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent. 

2.  If additional evidence is received 
after completion of the foregoing, the RO 
should re-adjudicate the issues on 
appeal.  If any benefit sought on appeal 
remains denied, the appellant and her 
representative should be provided with an 
appropriate supplemental statement of the 
case (SSOC) and given the opportunity to 
respond within the applicable time period 
before the claims file is returned to the 
Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



